SENTENCIA
Hemos examinado cuidadosamente las Mociones de Reconsideración que radicaron tanto la parte demandante recurrente, Excelsior Construction, Inc. y Constructora Mero, Inc., y la parte codemandada recurrida, Caguas Federal Savings and Loan Association, mediante las cuales solicitan la reconsideración de la sentencia que emitimos el día 9 de diciembre de 1980, a los efectos de que —en lo que respecta a la primera parte— se condene al Caguas Federal al pago de intereses sobre la cantidad adeudada por dicha institución bancaria “desde el 21 de febrero de 1978, fecha en que se reclamó la totalidad de lo adeudado mediante carta al Caguas Federal”, y a los efectos de que —en lo que respecta a la segunda parte— se reconsidere en su totalidad la sentencia dictada, por ésta ser errónea y contraria a la prueba desfilada. 110 D.P.R. 462 (1980).
En cuanto a la partida de $36,818.36 por concepto de “certificaciones, facturas y change orders”, nos ratificamos en el criterio expresado a los efectos de que: “[E]l contrato celebrado entre Caguas Federal, Excelsior Inc. y Costa Este Development Corp. el 31 de diciembre de 1976 tuvo el efecto de variar los términos del contrato de financiamiento en cuanto al uso que se le iba a dar al retenido y sobrantes en manos de Caguas Federal. Mediante dicho contrato Caguas Federal, poseedora de la garantía que representaba *555el retenido, consintió a que se destinara su importe al pago de la acreencia de Excelsior por trabajo hecho en el proyecto. Desde ese momento el retenido dejó de ser una garantía para la terminación del proyecto y se designó para el pago de lo debido a Excelsior como condición para que Excelsior continuara trabajando en el proyecto ...
No así en cuanto a la cantidad de $34,510, cuya obli-gación de pago surgía al concretarse la venta de 66 uni-dades de la urbanización en controversia, condición que nunca se dio y/o sobre lo cual no se presentó prueba ante el tribunal de instancia.
No habiendo hecho el tribunal de instancia una deter-minación específica de intereses por razón de temeridad, es de aplicación a la suma hoy concedida por este Tribunal en reconsideración de $36,818.36 las disposiciones del inciso (a) de la Regla 44.3 de Procedimiento Civil, a los efectos de que los intereses a que tiene derecho la parte demandante, al tipo legal, serán computados . . desde la fecha en que se dictó la sentencia y hasta que ésta sea satisfecha, sin incluir costas y honorarios de abogado”.
En consecuencia de lo anteriormente expresado, se modifica la sentencia que emitimos con fecha del 9 de diciembre de 1980.
Así lo pronunció y manda el Tribunal y certifica la Secretaria General. El Juez Asociado Señor Díaz Cruz emitió opinión disidente a la que se une el Juez Presidente Señor Trías Monge. El Juez Asociado Señor Negrón García se inhibió.
(.Fdo.) Lady Alfonso de Cumpiano Secretaria General
-0-